EXHIBIT 1
                                                                             1401 E. University Blvd., Room 103
                                                                             P.O. Box 210066
                                                                             Tucson, AZ 85721-0066

                                                                             Ofc: 520-621-3175
                                                                             Fax: 520-621-9001



                                           May 22, 2019


Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Emanuel “Book” Richardson
               Criminal No. 17-cr-00684-ECR

Dear Judge Ramos:

       As Senior Vice President for Legal Affairs and General Counsel for the University of
Arizona, I am writing this letter on behalf of our institution in connection with the forthcoming
sentencing of Emanuel “Book” Richardson. I ask the Court to kindly consider the information
below as you determine a fair, just, and appropriate sentence for Mr. Richardson.

        The University of Arizona is a world-class public institution of higher learning which
graduated its first class in 1895. The University now enrolls over 45,000 undergraduate and
graduate students on its main campus in Tucson, Arizona, and in satellite locations in Phoenix
and elsewhere within our state. In addition to an emphasis on excellence within our academic
programs, the University takes genuine pride in its nationally recognized intercollegiate athletics
program. Both the University President and Athletic Director are committed to operating an
athletics program that strives for success but stresses integrity and a deeply rooted culture of
compliance. The University believes strongly in abiding by the rules of fair play and healthy
competition with and against our sister institutions from the PAC-12 Conference and other
universities from across the country. We expect honesty, integrity, dedication, and hard work
from every coach, staff member, and student-athlete associated with our programs.

         Emanuel Richardson became an Assistant Men’s Basketball Coach at the University of
Arizona in 2008. In addition to his duties as a coach on the basketball court, Mr. Richardson
devoted a substantial amount of his time at the University to recruiting young student-athletes
from across the country. The University was unaware at the time but has since come to learn
that, in or around 2017, Mr. Richardson was struggling with various financial pressures and
family medical concerns. When faced with the unethical and dishonest overtures of Christian
Dawkins, Munish Sood, and others, Mr. Richardson accepted $20,000 from these individuals.
By doing so, Mr. Richardson not only violated his employment agreement with the University,
he knowingly betrayed the trust that the institution placed in him to act with honesty, integrity,
and with the best interests of the student-athletes at the forefront.
Letter to Honorable Edgardo Ramos
May 22, 2019
Page 2


         Mr. Richardson’s actions caused real harm to the University of Arizona. His arrest was
devastating news to every student, coach, administrator, faculty, staff, trustee, and alum.
Occurring as it did immediately before the start of the 2017-18 basketball season, news of the
criminal charges against Mr. Richardson caused enormous pain and disruption not only to the
University’s men’s basketball team but across the entire campus, as well. Mr. Richardson’s
actions have caused – and continue to cause – significant damage to the reputation of the
University, it’s athletics program, and most specifically to a men’s basketball program that had
previously enjoyed a stellar record of success, on and off the court. Several highly regarded
student-athletes de-committed from the University upon hearing this difficult news, and the
recruitment effort for future players became substantially more challenging. Over the past 18
months, there has been a steady stream of unflattering articles and media reports, many of which
unfortunately have been false or exaggerated but which, overall, have caused harm and
embarrassment to this institution as well as demoralizing a very loyal alumni and fan base in the
local community and across the country. The University is also facing the prospect of potentially
significant sanctions and penalties from the NCAA flowing from the unlawful actions involved
in this case.

        There have been legal and financial ramifications as well. We have responded to trial
and grand jury subpoenas and provided extensive records to the U.S. Attorney’s Office, and
provided whatever assistance we could to support the Government’s efforts to investigate and
prosecute the charged criminal conduct. The University has also hired outside legal counsel at
significant expense to conduct internal reviews and investigations, and to guide the institution
through an investigation by the NCAA Enforcement staff, which is just now getting underway in
the aftermath of the criminal trial. As we have to date, we intend to fully cooperate with the
NCAA, to be transparent, and to provide whatever assistance may be necessary for the
Association to fully ascertain the actions of Mr. Richardson and determine the extent to which
NCAA rules and bylaws may have been violated. The University has been, and will continue to
be, zealous in our efforts to maintain a culture of integrity and compliance on our campus and
within our athletics program.

        It should be noted that, based on all the information presently known to us, we believe
that none of the $20,000 in funds paid to Mr. Richardson was ever paid to any student-athlete or
prospective student-athlete. Additionally, Mr. Richardson recently met with the University’s
principal outside counsel and me and expressed his remorse, acceptance of responsibility, and
the recognition that his failure of judgment caused significant harm to the University community,
as well as to himself and his family. We appreciated his openness, candor, and gesture of
goodwill.

        As an institution, we believe in redemption and seeing the good in people – even in the
most challenging of situations. And while this situation has been challenging, indeed, we do not
make excuses for Mr. Richardson. He was wrong, he has admitted his guilt, he should be held
accountable for his actions, and he deserves some form of punishment. We trust that the Court
will proceed with fairness and compassion in sentencing Mr. Richardson.
Letter to Honorable Edgardo Ramos
May 22, 2019
Page 3



       On behalf of the University of Arizona, I wish to thank the Court for taking the time to
read and consider this letter. I am prepared to respond to any further inquiries that the Court may
have.

                                                     Sincerely,



                                                     Laura Todd Johnson
                                                     Senior Vice President for Legal Affairs
                                                       and General Counsel
